Citation Nr: 0804021	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral back 
pain with spondylosis and osteoarthritis, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for Grave's disease 
with iatrogenic hypoparathyroidism, hypothyroidism and 
hypokalemia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for non-specific 
gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The claims 
originated with the RO in Honolulu, Hawaii, and the Reno, 
Nevada RO currently has jurisdiction over the claims.  As 
discussed below, the Board has rephrased the issue pertaining 
to the veteran's service connected residuals of Grave's 
disease to ensure proper evaluation of his residual 
hypothyroidism.

In a written brief dated July 2007, the veteran's 
representative waived RO consideration of review of an August 
2006 VA examination report that had not been addressed in a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304.  As addressed below, the waiver issue is not 
implicated in this case as the RO must conduct further 
development prior to final appellate review by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The Board regrets any further delay in adjudicating the 
claims, but finds that additional development of evidence and 
consideration of potentially relevant laws by the RO is 
necessary to arrive at a resolution of the veteran's claims 
on appeal.  See 38 C.F.R. § 4.6.

The veteran seeks a higher disability evaluation for his 
service connected low back disability, currently identified 
by the RO as "lumbosacral back pain with spondylosis and 
osteoarthritis."  In June 2005, the veteran claimed 
bilateral sciatica as secondary to his service connected low 
back disability.  At that time, he submitted an April 1998 
private medical statement providing an assessment of 
recurrent low back pains secondary to disc herniation.  VA 
clinical records include an assessment of discogenic disc 
disease from L1-L4.

In the September 2005 Statement of the Case (SOC), the RO 
held that the medical evidence did not establish the 
veteran's entitlement to separate disability evaluations for 
the lower extremities caused by the service connected back 
disability.  The RO made no mention concerning the 
applicability of the criteria for evaluating intervertebral 
disc syndrome (IVDS) which, by the record, appears to be a 
contributing factor to the current severity of the veteran's 
overall low back disability.  

The IVDS question is inextricably intertwined with the 
increased rating claim in this case and must be decided in 
the first instance by the RO, before the Board reaches a 
final determination on the increased rating claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

After the RO last adjudicated the low back disability claim 
in the September 2005 SOC, the veteran underwent an 
additional VA compensation and pension examination in August 
2006 that included opinion that the veteran was unemployable 
as a result of chronic lumbago with very limited range of 
motion.  This opinion, which implicitly raises the issue of 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b) and/or entitlement to a 
total disability rating based upon individual unemployability 
(TDIU), has not been considered by the RO since last 
adjudicating the claim in a September 2005 Statement of the 
Case (SOC).  In the interests of judicial economy, these 
issues should be addressed and decided in the first instance 
by the RO, before the Board reaches a final determination on 
the increased rating claims.  See Harris, 1 Vet. App. at 183.  
See also Gurley v. Nicholson, 20 Vet. App. 573 (2007) 
(recognizing that claims may be remanded to be adjudicated 
with other related claims as a matter of judicial economy).

The Board further notes that a March 2005 Vet Center 
treatment summary indicates that the veteran is receiving 
Social Security Administration (SSA) benefits, which may be 
relevant to his claims on appeal.  Unfortunately, it does not 
appear that these records have been obtained.  When VA is put 
on notice of the existence of SSA records, as here, VA must 
seek to obtain those records before proceeding with the 
appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); see 
also Marciniak v. Brown, 10 Vet. App. at 204.  As such, all 
relevant SSA records need to be obtained and associated with 
the claims file.  

Based upon the above, the Board also finds that the veteran's 
Chapter 31 Vocational Rehabilitation records, and his most 
recent records of VA clinical treatment, may also be relevant 
to the claims on appeal.  The RO last obtained the veteran's 
clinical records of treatment from the Honolulu, Hawaii VAMC 
in September 2003.  In approximately January 2006, the 
veteran relocated to Las, Vegas, Nevada.  All current VA 
clinical records, not currently associated with the claims 
folder, should be obtained prior to any further appellate 
review.

Finally, the Board finds that the RO must consider an 
additional diagnostic code in evaluating the severity of the 
veteran's thyroid disorder, characterized by the RO as 
Grave's disease with iatrogenic hypoparathyroidism and 
hypokalemia.  In service, the veteran was diagnosed with 
Grave's disease treated with thyroidectomy.  Thereafter, his 
service medical records include diagnoses of both iatrogenic 
hypoparathyroidism and hypothyroidism, the later treated with 
Synthroid due to low levels of thyroid-stimulating hormone 
(TSH).  The veteran's post-service VA clinical records, that 
primarily reflect monitoring of his TSH and potassium levels, 
consistently refer to the veteran as manifesting 
hypothyroidism.  The initial VA compensation and pension 
examinations in July 1995 assessed the veteran as being 
hypothyroid based on TSH results.  The September 2005 VA 
compensation and pension examination, which last evaluated 
the veteran's thyroid disorder, indicated that hypothyroidism 
was an associated problem of the service connected 
disability.

The RO, in evaluating the veteran's thyroid disorder, has 
limited evaluation of his claim to the criteria for 
evaluating hypoparathyroidism under Diagnostic Code 7905.  
The Board finds that the medical evidence supports a finding 
that the veteran's hypothyroidism is part and parcel of the 
service connected residuals of Grave's disease.  As such, the 
RO must reconsider the claim considering the applicability of 
Diagnostic Code 7903, which pertains to hypothyroidism.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records for his low back disability, 
thyroid disorder and non-specific gastritis at 
the Honolulu, Hawaii VA Medical Center since 
September 2003, and determine which VA 
facilities the veteran has received treatment 
since moving to Las Vegas, Nevada, in 
approximately January 2006.  The RO should also 
obtain the veteran's Chapter 31 Vocational 
Rehabilitation records.

2.  The RO should obtain the veteran's Social 
Security Administration records, including all 
medical records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

3.  The RO should adjudicate the issues of 
entitlement to service connection for IVDS and 
TDIU.  A separate rating action should be 
issued by the RO.  This new rating action, if 
unfavorable, will not be before the undersigned 
unless it is appealed by the veteran to the 
Board.

4.  After completing any additional necessary 
development, the RO should readjudicate the 
issues on appeal.  With respect to the 
veteran's service connected thyroid disorder, 
the RO must readjudicate the increased rating 
claim with consideration of Diagnostic Code 
7903.  With respect to the low back claim, the 
RO should also give specific consideration to 
the provisions of 38 C.F.R. § 3.321(b).  If any 
claim on appeal remains unfavorable, the RO 
should furnish the veteran and his 
representative an SSOC that considers all 
evidence of record since the September 2005 
SOC, and afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

